DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2019 was filed with the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 11 
Regarding claim 3, claim 3 recites “reflecting a frequency change amount of the compressor on a previous compressor frequency” which renders the claim indefinite because it is unclear if the frequency change amount is referring to the “frequency change amount” in claim 2, or if it’s a new frequency change amount. 
Regarding claim 4, claim 4 recites “the controller calculates a frequency change amount of the compressor” which renders the claim indefinite because it is unclear if the frequency change amount is referring to the “frequency change amount” in claim 2, or if the controller is calculating a new frequency change amount. 
Regarding claim 5 and 11, claims 5 and 11 recite “the compressor fuzzy table is configured to decrease the compressor frequency…, and increase the compressor frequency…”, which renders the claims indefinite because it is unclear as to what corresponding structure which is classified as the compressor fuzzy table and capable of decreasing or increasing the compressor frequency. The specification fails to provide adequate detail of a device capable of performing this function. Thus, the written description fails to define the boundaries of the claim. A claim without boundaries is indefinite. For the purpose of this examination, the limitation will be interpreted as --the controller is configured to decrease the compressor frequency…, and increase the compressor frequency…--.
Claim 6 recites the limitation “the current compressor frequency” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the calculated current compressor frequency” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsutsumi (US 2010/0293976 Al) 
Regarding claim 1, Tsutsumi teaches an air conditioner (fig. 15), comprising:
a compressor (22);
an indoor heat exchanger temperature sensor (at least 31, 32, 33, and 35) configured to sense an indoor heat exchanger temperature;
an indoor humidity sensor (34) configured to sense indoor humidity; and
a controller (at least 36 and 37) configured to calculate a dew point temperature using a humidity value detected by the indoor humidity sensor (34) and an indoor set temperature (i.e. predetermined range) , and control a frequency of the compressor based on the calculated dew .

Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Matsumoto et al. (JP 2002/286275 A), hereinafter Matsumoto. 
Regarding claim 2, Tsutsumi teaches the air conditioner of claim 1 as discussed above, wherein the controller calculates a frequency change amount of the compressor (i.e. adjusting the frequency of the compressor; para. [0002]) based on a temperature difference between the dew point temperature and the indoor heat exchanger temperature (i.e. evaporator inlet piping temperature; paras. [0006]-[0007]). 
However, Tsutsumi does not explicitly disclose calculating a frequency change amount of the compressor based on a change amount of the indoor heat exchanger temperature.
Matsumoto teaches a controller of an air conditioner that calculates a frequency change amount  (i.e. correction value U) of a compressor (12) based on the dew point deviation (e) between the target dew point and the current dew point (fig. 1; paras. [0008]-[0010] and [0031]), thereby, allowing a room to dehumidify without lowering a room temperature (para. [0007]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner of Tsutsumi to have the controller that adjusts the frequency of the compressor based on the temperature difference between the dew point temperature and the indoor heat exchanger temperature as taught by Matsumoto thereby allowing a room to dehumidify without lowering a room temperature. 

Regarding claim 3, Tsutsumi as modified teaches the air conditioner of claim 2 as discussed above, wherein the controller (at least 36 and 37) calculates a current compressor frequency by reflecting a frequency change amount of the compressor on a previous compressor frequency, and controls the frequency of the compressor based on the calculated current compressor frequency (see at least para. [0002] where Tsutsumi teaches the controller adjusting the rotation frequency of the compressor, i.e. the controller has to know what the current frequency of the compressor in order to adjust the frequency of the compressor to the target frequency; additionally, at least paras. paras. [0008]-[0010] of Matsumoto teaches the controller changing the current operating frequency of the compressor by applying a correction value to reach a target operating frequency). 

Regarding claim 9, Tsutsumi teaches a method of controlling an air conditioner (fig. 15), the method comprising: 
calculating a dew point temperature using a humidity value detected by an indoor humidity sensor and an indoor set temperature (i.e. evaporator inlet piping temperature) when a cooling or dehumidification operation is driven (at least paras. [0002] and [0006]-[0007]; fig. 15);
calculating a temperature difference between the dew point temperature and an indoor heat exchanger temperature (i.e. evaporator inlet piping temperature; paras. [0006]-[0007]); 
calculating a frequency change amount of a compressor (i.e. adjusting the frequency of the compressor; para. [0002]) based on the temperature difference between the dew point temperature and the indoor heat exchanger temperature (i.e. evaporator inlet piping temperature; paras. [0006]-[0007]);
Tsutsumi teaches the controller adjusting the rotation frequency of the compressor, i.e. the controller has to know what the current frequency of the compressor in order to adjust the frequency of the compressor to the target frequency); and 
controlling the compressor using the current compressor frequency (para. [0002]).
Tsutsumi does not explicitly disclose calculating a temperature change amount of the indoor heat exchanger and calculating a frequency change amount of the compressor based on a change amount of the indoor heat exchanger temperature.
Matsumoto teaches a controller of an air conditioner that calculates a frequency change amount  (i.e. correction value U) of a compressor (12) based on the dew point deviation (e) between the target dew point and the current dew point (fig. 1; paras. [0008]-[0010] and [0031]), thereby, allowing a room to dehumidify without lowering a room temperature (para. [0007]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling an air conditioner of Tsutsumi to adjusts the frequency of the compressor based on the temperature difference between the dew point temperature and the indoor heat exchanger temperature as taught by Matsumoto thereby allowing a room to dehumidify without lowering a room temperature. 

Claims 4-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Matsumoto and Huh et al. (EP 1398576 B1), hereinafter Huh
Regarding claim 4, Tsutsumi as modified teaches the air conditioner of claim 2 as discussed above, wherein the controller (at least 36 and 37) calculates a frequency change amount (i.e. correction value U) of the compressor by applying the temperature difference between the dew point temperature and the indoor heat exchanger temperature and the change amount of the indoor heat exchanger temperature (fig. 1; paras. [0008]-[0010] and [0031]). 
Tsutsumi as modified does not explicitly disclose the compressor applying the temperature difference and the change amount of the indoor heat exchanger temperature to a compressor fuzzy table.
However, Huh teaches an air conditioner and it is well known to control a rotational speed of an outdoor fan and a frequency of a compressor by using a temperature fuzzy relationship table and a humidity fuzzy relationship table (at least para. [0015]) to maintain a pleasant area and to improve dehumidifying performance (para. [0013]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner of Tsutsumi as modified to have where the controller applying the temperature difference and the change amount of the indoor heat exchanger temperature to a compressor fuzzy table as taught by Huh, in order to maintain a pleasant area and to improve dehumidifying performance.

Regarding claim 5, Tsutsumi as modified teaches the air conditioner of claim 4 as discussed above, except wherein the compressor fuzzy table is configured to decrease the compressor frequency when the indoor heat exchanger temperature is gradually lowered or falls below the dew point temperature, and increase the compressor frequency when the indoor heat exchanger is gradually increased or exceeds the dew point temperature. 
Tsutsumi as modified teaches adjusting (i.e. increasing or decreasing) the operating frequency of the compressor based on the indoor humidity load (i.e. when the indoor heat exchanger falls below or exceeds the dew point temperature); and Huh teaches it is well known to control a rotational speed of an outdoor fan and a frequency of a compressor by using a temperature fuzzy relationship table and a humidity fuzzy relationship table (at least para. [0015]) to maintain a pleasant area and to improve dehumidifying performance (para. [0013]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner of Tsutsumi as modified by applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, where the controller is using the fuzzy table is adjusting the compressor frequency based on the humidity load as taught by Huh, because it does no more than yield predictable results of maintaining a pleasant area and improving dehumidifying performance since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding claim 6, Tsutsumi as modified teaches the air conditioner of claim 2 as discussed above, wherein the controller calculates the current compressor frequency based on a previous compressor frequency and the frequency change amount of the compressor (see at least para. [0002] of Tsutsumi teaches the controller adjusting the rotation frequency of the compressor, i.e. the controller has to know what the current frequency of the compressor in order to adjust the frequency of the compressor to the target frequency; additionally, at least paras. paras. [0008]-[0010] of Matsumoto teaches the controller changing the current operating 
Tsutsumi as modified does not explicitly disclose controlling a rotation speed of an outdoor fan using the calculated current compressor frequency and an outdoor temperature.
However, Huh teaches determining a rotation speed of an outdoor fan, a compressor frequency, and a rotation of speed of an indoor fan based on a temperature (at least para. [0015] and [0019]; fig. 6) and the calculated compressor frequency (paras. [0057]-[0058]; where the outdoor fan, the compressor, and the indoor fan are driven according to the rotation speed of the outdoor fan, the varied frequency of the compressor, and the rotation speed of the indoor fan, therefore, adjusting one variable, i.e. the compressor frequency, will inherently affect the other variables, i.e. the speed of the outdoor fan) in order to satisfy pleasant area conditions (para. [0059]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner of Tsutsumi as modified to have the controller where it controls a speed of the outdoor fan using the calculated current compressor frequency and the outdoor temperature as taught by Huh, in order to satisfy pleasant area conditions.

Regarding claim 10, Tsutsumi as modified teaches the method of claim 9 as discussed above, wherein the calculating of the frequency change amount (i.e. correction value U) of the compressor comprises applying the temperature difference between the dew point temperature and the indoor heat exchanger temperature and the change amount of the indoor heat exchanger temperature (fig. 1; paras. [0008]-[0010] and [0031]). 
Tsutsumi as modified does not explicitly disclose the compressor applying the temperature difference and the change amount of the indoor heat exchanger temperature to a compressor fuzzy table.
However, Huh teaches an air conditioner and it is well known to control a rotational speed of an outdoor fan and a frequency of a compressor by using a temperature fuzzy relationship table and a humidity fuzzy relationship table (at least para. [0015]) to maintain a pleasant area and to improve dehumidifying performance (para. [0013]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsutsumi as modified to apply the temperature difference and the change amount of the indoor heat exchanger temperature to a compressor fuzzy table as taught by Huh, in order to maintain a pleasant area and to improve dehumidifying performance.

Regarding claim 11, Tsutsumi as modified teaches the control method of claim 10 as discussed above, except wherein the compressor fuzzy table is configured to decrease the compressor frequency when the indoor heat exchanger temperature is gradually lowered or falls below the dew point temperature, and increase the compressor frequency when the indoor heat exchanger is gradually increased or exceeds the dew point temperature.
However, Tsutsumi as modified teaches adjusting (i.e. increasing or decreasing) the operating frequency of the compressor based on the indoor humidity load (i.e. when the indoor heat exchanger falls below or exceeds the dew point temperature); and Huh teaches it is well known to control a rotational speed of an outdoor fan and a frequency of a compressor by using a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsutsumi as modified by applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, where the controller is using the fuzzy table is adjusting the compressor frequency based on the humidity load as taught by Huh, because it does no more than yield predictable results of maintaining a pleasant area and improving dehumidifying performance since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding claim 12, Tsutsumi teaches a method of controlling an air conditioner (fig. 15), the method comprising: 
calculating a dew point temperature using a humidity value detected by an indoor humidity sensor and an indoor set temperature (i.e. evaporator inlet piping temperature) when a cooling or dehumidification operation is driven (at least paras. [0002] and [0006]-[0007]; fig. 15);
calculating a temperature difference between the dew point temperature and an indoor heat exchanger temperature (i.e. evaporator inlet piping temperature; paras. [0006]-[0007]); 
calculating a frequency change amount of a compressor (i.e. adjusting the frequency of the compressor; para. [0002]) based on the temperature difference between the dew point temperature and the indoor heat exchanger temperature (i.e. evaporator inlet piping temperature; paras. [0006]-[0007]);
Tsutsumi teaches the controller adjusting the rotation frequency of the compressor, i.e. the controller has to know what the current frequency of the compressor in order to adjust the frequency of the compressor to the target frequency); and 
Tsutsumi does not explicitly disclose:
(i) calculating a temperature change amount of the indoor heat exchanger and calculating a frequency change amount of the compressor based on a change amount of the indoor heat exchanger temperature; and 
(ii) controlling a rotation speed of an outdoor fan using the calculated current compressor frequency and an outdoor temperature.
As to (i), Matsumoto teaches a controller of an air conditioner that calculates a frequency change amount  (i.e. correction value U) of a compressor (12) based on the dew point deviation (e) between the target dew point and the current dew point (fig. 1; paras. [0008]-[0010] and [0031]), thereby, allowing a room to dehumidify without lowering a room temperature (para. [0007]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling an air conditioner of Tsutsumi to adjusts the frequency of the compressor based on the temperature difference between the dew point temperature and the indoor heat exchanger temperature as taught by Matsumoto thereby allowing a room to dehumidify without lowering a room temperature. 
Huh teaches determining a rotation speed of an outdoor fan, a compressor frequency, and a rotation of speed of an indoor fan based on a temperature (at least para. [0015] and [0019]; fig. 6) and the calculated compressor frequency (paras. [0057]-[0058]; where the outdoor fan, the compressor, and the indoor fan are driven according to the rotation speed of the outdoor fan, the varied frequency of the compressor, and the rotation speed of the indoor fan, therefore, adjusting one variable, i.e. the compressor frequency, will inherently affect the other variables, i.e. the speed of the outdoor fan) in order to satisfy pleasant area conditions (para. [0059]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsutsumi as modified to have the controller where it controls a speed of the outdoor fan using the calculated current compressor frequency and the outdoor temperature as taught by Huh, in order to satisfy pleasant area conditions.

Regarding claim 13, Tsutsumi as modified teaches the method of claim 12 as discussed above, wherein the calculating of the frequency change amount (i.e. correction value U) of the compressor comprises applying the temperature difference between the dew point temperature and the indoor heat exchanger temperature and the change amount of the indoor heat exchanger temperature (fig. 1; paras. [0008]-[0010] and [0031]). 
Tsutsumi as modified does not explicitly disclose the compressor applying the temperature difference and the change amount of the indoor heat exchanger temperature to a compressor fuzzy table.
Huh teaches an air conditioner and it is well known to control a rotational speed of an outdoor fan and a frequency of a compressor by using a temperature fuzzy relationship table and a humidity fuzzy relationship table (at least para. [0015]) to maintain a pleasant area and to improve dehumidifying performance (para. [0013]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsutsumi as modified to apply the temperature difference and the change amount of the indoor heat exchanger temperature to a compressor fuzzy table as taught by Huh, in order to maintain a pleasant area and to improve dehumidifying performance.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Matsumoto and Song (US 2008/0028779 A1).
Regarding claim 7, Tsutsumi as modified teaches the air conditioner of claim 2 as discussed above, wherein the controller calculates the current compressor frequency based on a previous compressor frequency and the frequency change amount of the compressor (see at least para. [0002] of Tsutsumi teaches the controller adjusting the rotation frequency of the compressor, i.e. the controller has to know what the current frequency of the compressor in order to adjust the frequency of the compressor to the target frequency; additionally, at least paras. paras. [0008]-[0010] of Matsumoto teaches the controller changing the current operating frequency of the compressor by applying a correction value to reach a target operating frequency), and controls an electronic expansion valve (9) using (fig. 4) 0075
Tsutsumi as modified does not explicitly disclose controlling an electronic expansion valve using the calculated current compressor frequency and indoor and outdoor temperatures.
Song teaches a method of controlling an electronic expansion valve (EEV) of an air conditioner wherein an opening pulse frequency of the EEV is calculated based on the calculated indoor heat load, the indoor and the outdoor temperature, and a reference operating frequency of the compressor (paras. [0019] and [0045]) allowing easy maintenance (paras. [0012]-[0013]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the air conditioner of Tsutsumi as modified by applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, where the controller is controlling an electronic expansion valve using the calculated current compressor frequency and indoor and outdoor temperature as taught by Song, because it does no more than yield predictable results of maintaining a pleasant area and improving dehumidifying performance since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143). 

Regarding claim 14, Tsutsumi teaches a method of controlling an air conditioner (fig. 15), the method comprising: 
calculating a dew point temperature using a humidity value detected by an indoor humidity sensor and an indoor set temperature (i.e. evaporator inlet piping temperature) when a cooling or dehumidification operation is driven (at least paras. [0002] and [0006]-[0007]; fig. 15);
calculating a temperature difference between the dew point temperature and an indoor heat exchanger temperature (i.e. evaporator inlet piping temperature; paras. [0006]-[0007]); 

calculating a current compressor frequency based on the frequency change amount of the compressor and a previous compressor frequency (see at least para. [0002] where Tsutsumi teaches the controller adjusting the rotation frequency of the compressor, i.e. the controller has to know what the current frequency of the compressor in order to adjust the frequency of the compressor to the target frequency).
Tsutsumi does not explicitly disclose:
(i) calculating a temperature change amount of the indoor heat exchanger and calculating a frequency change amount of the compressor based on a change amount of the indoor heat exchanger temperature; and
(ii) controlling an electronic expansion valve using the calculated current compressor frequency and indoor and outdoor temperatures.
As to (i), Matsumoto teaches a controller of an air conditioner that calculates a frequency change amount  (i.e. correction value U) of a compressor (12) based on the dew point deviation (e) between the target dew point and the current dew point (fig. 1; paras. [0008]-[0010] and [0031]), thereby, allowing a room to dehumidify without lowering a room temperature (para. [0007]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling an air conditioner of Tsutsumi to adjusts the frequency of the compressor based on the temperature Matsumoto thereby allowing a room to dehumidify without lowering a room temperature.
As to (ii), Song teaches a method of controlling an electronic expansion valve (EEV) of an air conditioner wherein an opening pulse frequency of the EEV is calculated based on the calculated indoor heat load, the indoor and the outdoor temperature, and a reference operating frequency of the compressor (paras. [0019] and [0045]) allowing easy maintenance (paras. [0012]-[0013]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsutsumi as modified by applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, where the controller is controlling an electronic expansion valve using the calculated current compressor frequency and indoor and outdoor temperature as taught by Song, because it does no more than yield predictable results of maintaining a pleasant area and improving dehumidifying performance since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Matsumoto and Bolton et al. (US 4,107,939 A).
Regarding claim 8, Tsutsumi as modified teaches the air conditioner of claim 1 as discussed above, except wherein the controller controls to maintain the indoor heat exchanger temperature to be lower than the dew point temperature. At least paras. [0032]-[0033] of Matsumoto imply keeping the indoor heat exchanger temperature below the dew point temperature to reach a target dew point or a target humidity. However, the limitation is not positively recited.
Bolton teaches an air conditioner where the temperature of an indoor heat exchanger (i.e. evaporator) during operation is usually below the dew point of the air from which the heat is absorbed, thereby allowing the moisture contained as a gas to condense and to collect on the indoor heat exchanger surface (i.e. the moisture is removed from the air; col. 1, lines 31-36). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner of Tsutsumi as modified to have where the indoor heat exchanger temperature is maintained below the dew point temperature as taught by Bolton in order to remove the moisture from the air. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Matsumoto, Song, and Huh. 
Regarding claim 15, Tsutsumi as modified teaches the method of claim 14 as discussed above, wherein the calculating of the frequency change amount (i.e. correction value U) of the compressor comprises applying the temperature difference between the dew point temperature and the indoor heat exchanger temperature and the change amount of the indoor heat exchanger temperature (fig. 1; paras. [0008]-[0010] and [0031]). 
Tsutsumi as modified does not explicitly disclose the compressor applying the temperature difference and the change amount of the indoor heat exchanger temperature to a compressor fuzzy table.
Huh teaches an air conditioner and it is well known to control a rotational speed of an outdoor fan and a frequency of a compressor by using a temperature fuzzy relationship table and a humidity fuzzy relationship table (at least para. [0015]) to maintain a pleasant area and to improve dehumidifying performance (para. [0013]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsutsumi as modified to apply the temperature difference and the change amount of the indoor heat exchanger temperature to a compressor fuzzy table as taught by Huh, in order to maintain a pleasant area and to improve dehumidifying performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763